          Case 1:16-cr-00311-KMW Document 404 Filed 09/18/19 Page 1 of 4
                                                                 USDS SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                 DOC#: _ _ ___,,-----,--
--------------------------------------------------------X
UNITED STA TES OF AMERICA,                                       DATE FILED: ------11~"---f,-__..__..


                 V.                                                16-CR-311 (KMW)
                                                                 OPINION & ORDER
KENNETH RUDGE,

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:
        Pro se Petitioner Kenneth Rudge seeks additional time to file a petition for a writ of

habeas corpus under 28 U.S.C. § 2255. The Court does not address the merits of this motion for

a 90-day extension because Mr. Rudge did not previously or contemporaneously submit the

substantive petition for relief. In the Second Circuit, this failure makes his motion deficient.

The Court denies the motion without prejudice to Mr. Rudge refiling as set forth below.

                                              BACKGROUND

         Mr. Rudge was arrested on May 10, 2016. Count One of a Superseding Information filed

on June 29, 2017 charged Mr. Rudge with carrying and using firearms in relation to a drug

trafficking crime and, in furtherance of that crime, possessing firearms, several of which were

discharged. 18 U.S.C. §§ 2, 924(c)(l)(A)(iii). Count Two charged Mr. Rudge with using and

carrying a firearm in relation to a narcotics-related robbery and, in furtherance of that crime,

possessing a firearm, which was discharged. 18 U.S.C. §§ 2, 924(c)(l)(A)(iii), 924(c)(l)(C)(i).

After pleading guilty to both counts, the Court sentenced Mr. Rudge on July 23, 2018 to 120

months of imprisonment on Count One and 300 months of imprisonment on Count Two to run

consecutively, for a total of 420 months in custody, followed by concurrent five-year terms of




                                                            1
          Case 1:16-cr-00311-KMW Document 404 Filed 09/18/19 Page 2 of 4



supervised release on each count. The Court entered judgment on July 24, 2018. Mr. Rudge did

not appeal his sentence.

         Mr. Rudge requested a ninety-day extension of time to file a 28 U.S.C § 2255 petition by

way of a motion dated July 1, 2019 and filed July 15, 2019. In this motion, Mr. Rudge asserts

that he has not had the opportunity to submit a section 2255 petition because he has not acquired

his docket sheet and sentencing transcript; he is awaiting the arrival of his case file from his

defense attorney; and prison lockdowns have prevented him from performing necessary legal

research. Mr. Rudge's motion does not describe the substantive grounds on which an eventual

petition would rely. 1

                                                  DISCUSSION

         Section 2255 allows a convicted person in federal custody to petition the sentencing court

for an order vacating, setting aside, or correcting his sentence if the sentence "was imposed in

violation of the Constitution or laws of the United States, or ... the court was without

jurisdiction to impose such sentence, or ... the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack ... ." 28 U.S.C. § 2255(a). A one-

year period of limitation applies to motions for relief under this section. The period runs from

the latest of: (1) the date a judgment of conviction became final; (2) the date on which an

unconstitutional or unlawful government-created impediment to making a motion is removed;

(3) the date on which a right asserted in the motion was initially recognized by the Supreme

Court, if the Supreme Court made the right retroactively applicable to cases on collateral review;



1 For this reason, the Court cannot and does not construe Mr. Rudge' s motion for extension of time as a substantive

Section 2255 petition. See Green v. United States, 260 F.3d 78, 83 (2d Cir. 2001) ("Where a motion, nominally
seeking an extension of time, contains allegations sufficient to support a claim under section 2255, a district court is
empowered, and in some instances may be required ... to treat that motion as a substantive motion for relief under
section 2255 .").


                                                           2
          Case 1:16-cr-00311-KMW Document 404 Filed 09/18/19 Page 3 of 4



or (4) the date on which the facts supporting the claims presented could have been discovered

with due diligence. 28 U.S.C. § 2255([).

         Courts may equitably toll the one-year limitations period in "rare and exceptional

circumstance[s]." Smith v. McGinnis, 208 F.3d 13, 17 (2d Cir. 2000) (citation omitted). To

satisfy a court that equitably tolling is justified, a petitioner '"must show that extraordinary

circumstances prevented him from filing his petition on time,' and he 'must have acted with

reasonable diligence throughout the period he seeks to toll."' Hizbullahankhamon v. Walker,

255 F.3d 65, 75 (2d Cir. 2001) (quoting Smith, 208 F.3d at 17). Whether circumstances qualify

as "extraordinary" depends not on how "unusual the circumstance alleged to warrant tolling is

among the universe of prisoners, but rather how severe an obstacle it is for the prisoner

endeavoring to comply with" the limitations period. Diaz v. Kelly, 515 F.3d 149, 154 (2d Cir.

2008).

         Generally, the many challenges associated with life in prison do not, on their own,

establish grounds for equitable tolling. See, e.g., Acosta v. United States, No. 11-CV-8753, 2012

WL 206119, at *2 (S.D.N.Y. Jan. 23, 2012) (Schendlin, J.) ("The impediments asserted by

petitioner-including prisoner transfers, lockdowns, and limited access to legal papers and law

libraries-are common to many prisoners during their incarceration. Such impediments do not

constitute the type of 'extraordinary circumstances' that would warrant equitable tolling of the

statute of limitations."); Saldana v. Artuz, No. 99-CV-5089, 2000 WL 1346855, at *2 (S.D.N.Y.

Sept. 19, 2000) (Chin, J.) ("Hardships associated with prison conditions do not constitute the rare

circumstances under which equitable tolling is granted."). In some instances, obstacles like

lockdowns may be "compelling enough to excuse some incompleteness and deficiencies in an




                                                  3
         Case 1:16-cr-00311-KMW Document 404 Filed 09/18/19 Page 4 of 4



initial filing," if not to excuse the filing of a petition altogether. Gonzalez v. United States, No.

08-CR-684, 2018 WL 5023941, at *4 (S.D.N.Y. Oct. 17, 2018) (Broderick, J.).

       In addition to the "rare and exceptional" circumstances standard, a second requirement

emerges from this circuit's case law: a district court may grant an extension of time to file a

section 2255 petition only if "the moving party requests the extension upon or after filing an

actual section 2255" petition. Green, 260 F.3d at 82. The exercise of federal jurisdiction

"depends on the existence of a case or controversy, and a federal court lacks the power to render

advisory opinions." United States v. Leon, 203 F.3d 162, 164 (2d Cir.2000) (citing United States

Nat 'l Bank v. lndep. Ins. Agents ofAm., Inc., 508 U.S. 439, 446 (1993)). Where a movant has

not yet filed a section 2255 petition, there is no underlying case or controversy and an opinion

regarding timeliness would be merely advisory. Id. at 164.

        Here, Mr. Rudge has moved for an extension of time to file a section 2255 petition but

has not yet filed the substantive petition. The Court is therefore without jurisdiction to consider

his extension request. The Court takes no position on the merits of the request-that is, whether

Mr. Rudge, for the reasons expressed in the request, could meet the demanding "rare and

exceptional" circumstances standard.

                                           CONCLUSION

        Petitioner's motion for a ninety-day extension of time to file a section 2255 petition is

DENIED. The Court grants Petitioner leave to refile a motion for an extension of time after or

upon filing a section 2255 petition.

SO ORDERED.
 Dated: New York, New York
        September J!l 2019                                   (4~1>"--~
                                                                  KIMBA M. WOOD
                                                               United States District Judge


                                                   4
